Citation Nr: 0206078	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  98-05 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for the service-connected degenerative disc disease of the 
lumbar spine.  

2.  Entitlement to an initial rating greater than 20 percent 
for the service-connected gout arthritis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to April 
1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that, in pertinent part, granted service connection for 
degenerative disc disease of the lumbar spine (rated as 10 
percent disabling effective on May 1, 1997).  The RO also 
granted service connection for chronic gouty arthritis (rated 
at a noncompensable level effective on May 1, 1997).  

The veteran appeared at a hearing at the RO conducted by the 
undersigned Member of the Board in May 1999.  The Board then 
remanded these matters to the RO for additional development 
of the record in October 1999.  

In a March 2002 rating decision, the RO assigned an increased 
rating of 20 percent for the service-connected gouty 
arthritis, effective on May 1, 1997.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected degenerative disc disease 
currently is shown to more nearly approximate a disability 
picture consistent with that of moderate functional 
limitation due to pain of the lumbar spine.  

3.  The veteran's service-connected gouty arthritis is not 
shown to be manifested by episodes of activity consistent 
with more than one or two exacerbations per year; symptom 
combinations productive of definite impairment of health or 
incapacitating exacerbations occurring three or more times a 
year are not shown; only chronic residuals involving the 
great toes are currently demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent original 
rating, but not greater, for the service-connected 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.49, 4.71a 
including Diagnostic Codes 5285, 5286, 5292, 5293, 5294, 5295 
(2001).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected gouty arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.49, 
4.71a including Diagnostic Codes 5002, 5017, 5200, 5201, 
5202, 5203, 5215, 5271 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. was signed into law.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107).  

The Board notes in this regard that the RO has had an 
opportunity to address this new legislation with regard to 
the veteran's claims.  

The remand action in October 1999 noted that the veteran was 
in need of a current VA examination in order to evaluate the 
severity of the service-connected disabilities.  

The veteran has also been sent VCAA development letters, as 
well as numerous notice letters associated with his Statement 
of the Case, Supplemental Statement of the Case, and rating 
decisions informing him of the information and evidence 
necessary to substantiate his claims.  

As such, there is no further assistance required in 
developing the facts pertinent to her claims.  

In this case, the Board finds that there is sufficient 
evidence of record to decide the claims properly and that VA 
has met its duty to inform and assist the veteran to this 
extent.  


II.  Factual background

The July 1997 VA examination report shows that the veteran 
had a history of acute gouty arthritis in multiple joints, 
including the right foot, left great toe, thumbs, knees and 
hips.  

On examination, the veteran had a normal gait and was noted 
to move about the examining room, undress and dress, and 
mount and dismount the examination table normally.  He was 
able to hop on either foot, heel and toe walk and squat and 
rise. 

His forward bending was to 85 degrees to within an inch of 
the floor.  He had full lateral flexion and rotation of the 
lumbar spine, and 20 degrees of backward extension.  There 
was no muscle spasm, and none of his joints showed an acute 
inflammatory process.  

The VA examiner found that the veteran manifested discogenic 
disease of the lumbar spine with a history of herniation at 
L5-S1, and chronic gouty arthritis, with subjective residual 
aching of the joints, especially the knees.  The examiner 
also determined that the veteran was incapable of heavy 
lifting or frequent bending because of this chronic back 
pain.  

The examiner also found that the veteran did not show disease 
of the peripheral joints or inflammatory joint signs.  All of 
the joints showed a full range of motion.  His gouty 
arthritis was noted to be in relative remission, but with 
subjective aching, especially in the knees.  

The veteran testified at his hearing at the RO in May 1999 
that he experienced a constant pressure or dull pain in his 
lower back that was occasionally manifested as a sharp pain 
and that his right leg went numb from his thigh to his toes, 
four times a day.  

Reportedly, his pain woke him from his sleep.  The veteran 
also reported having gouty arthritis of his left great toe 
and thumbs, with approximately 10 episodes per year.  

The results of a July 2001 VA examination report and addendum 
reflect that the examiner had reviewed the veteran's x-ray 
examination reports and laboratory studies and determined 
that the veteran's service-connected gouty arthritis was 
active.  His uric acid was noted to be elevated, and his 
sedimentation rate was normal.  

The examiner noted that the veteran reported a history of 
having pain in his right wrist and both shoulders once per 
month, both elbows, knees, ankles, and right large toe daily.  

On examination, his range of motion for thoracic/lumbar spine 
was noted to be that of flexion to 100 degrees, extension to 
25, lateral bending 25, bilaterally, with no complaint of 
pain.  There was no muscle spasm.  

There was mild hallux valgus on the right with "mild plus" on 
the left.  He had slight swelling of the first "MTP" joint on 
the right, and was somewhat greater on the left.  His large 
toe range of motion was noted to be normal, bilaterally.  

There was slight tenderness (right greater than left) over 
the lateral epicondyle of the elbows.  His range of motion of 
the elbows and forearms was normal, with no complaint of 
pain.  There was no swelling.  

His fingers and grip were normal in each hand.  The Tinel's 
sign for median and ulnar nerves was negative on examination 
of the right wrist.  His range of motion was that of 55 
degrees of dorsiflexion; palmar flexion of 70; radial 
deviation of 20; and ulnar deviation of 45; with no complaint 
of pain.  There was no swelling or tenderness.  

The demonstrated range of motion of the shoulders was noted 
to be that of right flexion to 165 degrees, left to 160; 
extension to 65, bilaterally; abduction to 155, bilaterally; 
internal rotation to 80 on the right, left to 75-80; external 
rotation to 85, bilaterally; with no complaint of pain or 
tenderness to palpation.  

The demonstrated range of motion of the knees was noted to be 
that of extension to zero, bilaterally; flexion to 145, 
bilaterally; with no complaint of pain, effusion or 
tenderness to palpation.  

His range of motion of the ankles was noted to be that of 
dorsiflexion of 15 degrees, bilaterally; and plantar flexion 
to 35, bilaterally; with no complaint of pain, swelling or 
tenderness to palpation.  

The August 2001 addendum reported that the examiner found 
that both ankles showed a plantar calcaneal spur, both 
shoulders revealed strain; the examiner also found strain of 
the right wrist and elbows.  The examiner also found gout in 
both feet.  


III.  Lumbar spine

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran essentially contends that a rating greater than 
10 percent is warranted for his service-connected 
degenerative disc disease of the lumbar spine.  

Service connection for the veteran's service-connected 
degenerative disc disease of the lumbar spine was granted in 
the October 1997 rating decision.  The RO established a 10 
percent evaluation under Diagnostic Code 5293, as 
intervertebral disc syndrome.  

The current 10 percent rating for intervertebral disc 
syndrome contemplates a mild disability under Diagnostic Code 
5293.  

A 20 percent rating is warranted for a moderate disability 
with recurring attacks.  

A 40 percent rating is assigned for a severe disability 
productive of recurring attacks with intermittent relief.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief, is 
evaluated as 60 percent disabling.  

The Board notes that, although the reason for any change must 
be explained, it may change the Diagnostic Code under which a 
disability is evaluated, given VA's specialized expertise in 
making such a selection.  Butts v. Brown, 5 Vet. App. 532 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Therefore, after a careful review of the record, the Board 
finds that a 20 percent rating is for application for the 
service-connected degenerative disc disease of the lumbar 
spine under the provisions of Diagnostic Code 5292.  

The severity of a limitation of the lumbar spine motion 
disability is ascertained for VA rating purposes by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a including Diagnostic 
Code 5292 (hereinafter Schedule).  

Diagnostic Code 5292 provides that moderate limitation of 
motion of the lumbar spine is 20 percent disabling, and 
severe limitation of motion warrants the assignment of a 40 
percent rating.  

The evidence shows that the veteran is incapable of 
performing heavy lifting or frequent bending because of 
chronic back pain, experiences pain that wakes him from his 
sleep and has flexion to 100 degrees, extension to 25, and 
lateral bending 25, bilaterally.  

Although the demonstrated range of motion reflects a 
disability level that would be between slight and moderate in 
severity, after a review of the evidence of record, and 
considering the veteran's complaints of related low back 
pain, see Colvin v. Derwinski, 1 Vet App 171 (1991), the 
Board finds that the service-connected disability picture 
more nearly approximates that of a moderate functional 
limitation and warrants the assignment of a 20 percent 
rating.  De Luca v. Brown, 8 Vet. App. 202, 206 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

However, the medical evidence does not show a functional loss 
limitation due to pain that is severe in degree, so as to 
warrant the assignment of a higher rating under Diagnostic 
Code 5292.  He also is not shown to manifest findings of 
vertebral fracture, ankylosis or severe lumbosacral strain or 
intervertebral disc syndrome, so that a rating higher than 20 
percent would not be for application under another Diagnostic 
Code. 

Thus, after a careful review of the record, the Board 
determines that an initial 20 percent rating is warranted for 
the service-connected degenerative disc disease of the lumbar 
spine for the entire course of the veteran's appeal. See 
Fenderson v. West, 12 Vet App 119, 126 (1999).  


IV.  Gout

The veteran contends, in essence, that his service-connected 
gouty arthritis warrants a higher rating. 

Service connection for a gouty arthritis was established in 
an October 1997 rating decision.  The RO noted that the 
veteran had been evaluated for gout of his left big toe in 
June 1990, and that his uric acid level was elevated in 
October 1991 during service.  He was treated again in July 
1993, with complaints of left great toe pain, on and off, for 
the past year.  

The RO noted that the 1997 VA examination had revealed no 
inflammatory joint signs and reported that all joints showed 
a full range of motion.  The veteran's gouty arthritis was 
noted to be in relative remission, but with subjective 
aching, especially of the knees.  The RO assigned a 
(noncompensable) evaluation.  

The severity of a gout disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5017.  

Gout is rated in parity with Diagnostic Code 5002, which 
provides criteria for the evaluation of active and inactive 
rheumatoid arthritis.  

An active disability, with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating, is evaluated as 100 percent disabling.  A 
disability that does not meet the 100 percent criteria but 
with weight loss and anemia productive of severe impairment 
in health, or one that is productive of severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number, but over prolonged periods, is 
evaluated as 60 percent disabling.  

A disability showing symptom combinations productive of 
definite impairment of health, objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year, is evaluated as 40 
percent disabling.  A disability showing one or two 
exacerbations per year in a well established diagnosis is 
evaluated as 20 percent disabling.  

Chronic residuals such as limitation of motion or ankylosis 
is rated under the appropriate Diagnostic Codes for the 
specific joints involved.  Where the limitation of motion is 
noncompensable, a rating of 10 percent will be assigned for 
each major joint or group of minor joints, to be combined, 
not added, under diagnostic code 5002.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

A note following the rating criteria states that the ratings 
for the active process will not be combined with the ratings 
for the inactive residual ratings, and that the higher rating 
is to be applied.  

First, the Board notes that the veteran's service-connected 
gouty arthritis was found to be active on the most recent 
examination.  

Although the veteran has reported experiencing recurrent 
episodes during the year, the Board finds that the service-
connected disability picture is not shown to cause symptom 
combinations productive of definite impairment of health or 
objectively confirmed incapacitating exacerbations occurring 
three or more times per year.  

Accordingly, a rating greater than 40 percent is warranted 
for an active process due to his service-connected gouty 
arthritis under Diagnostic Code 5002.  

That is, although the Board finds the veteran's testimony 
credible, three or more exacerbations that are incapacitating 
in nature must be shown to have manifested per year before 
the assignment of a 40 percent rating is warranted.  The 
evidence is devoid of complaints, treatment or findings 
consistent with a disability picture of this severity.  

The Board notes that a rating for the veteran's chronic 
residuals may also be assigned, where such a rating would be 
higher than the that assigned for an active process under 
Diagnostic Code 5002.  

However, the July 2001 examination did not note that the 
veteran had any objectively confirmed limitation of motion of 
the ankles, knees, wrists, elbows or shoulder due to chronic 
residuals of gouty arthritis.  

While it was noted in the addendum that he only had gout of 
the feet, the related clinical findings were slight swelling 
of the great toes.  Significantly, the examiner reported that 
he had normal motion of the large toes.  

Hence, based on these findings of only noncompensable great 
toe involvement, a rating higher than the currently assigned 
20 percent would not be for application on the basis of 
chronic residuals due to the service-connected gouty 
arthritis.  

Therefore, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application in this matter.  







ORDER

An increased initial rating of 20 percent, but not greater, 
for the service-connected degenerative disc disease of the 
lumbosacral spine is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

An increased initial rating greater than 20 percent for the 
service-connected gouty arthritis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

